Exhibit 10.1
EXECUTION COUNTERPART
AMENDMENT NO. 7
          AMENDMENT NO. 7 dated as of December 4, 2009 among THE GEO GROUP,
INC., a Florida corporation, as borrower (the “Borrower”), its Subsidiaries
listed on the signature pages hereto, as guarantors (the “Guarantors”) and BNP
PARIBAS, in its capacity as Administrative Agent under the Credit Agreement
referred to below (together with its permitted successors, the “Administrative
Agent”).
          The Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said Lenders to the Borrower.
          The Borrower has requested that the Credit Agreement be amended in
certain respects, and the requisite Lenders have authorized the Administrative
Agent to agree to such request on the terms and conditions hereof. Accordingly,
the parties hereto hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined or amended and
restated in this Amendment No. 7, terms defined in the Credit Agreement are used
herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the condition
precedent specified in Section 3 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions. Section 1.1 of the Credit Agreement shall be
amended by:
          (a) Amending and restating the definition of “Adjusted EBITDA” as
follows:
     “Adjusted EBITDA” means, for any period, (a) if operating income less
Non-Recourse Debt Service of all Unrestricted Subsidiaries for such period is
less than or equal to 15% of the operating income less Non-Recourse Debt Service
of the Borrower and its Subsidiaries for such period, in each case calculated on
a consolidated basis, EBITDA for such period calculated as if the references in
the definition of “EBITDA” and “Net Income” to Restricted Subsidiaries instead
referred to all Subsidiaries and without giving effect to clause (c) in the
definition of “Net Income” (“Modified EBITDA”) and (b) if the operating income
less Non-Recourse Debt Service of all Unrestricted Subsidiaries for such period
is greater than 15% of the operating income less Non-Recourse Debt Service of
the Borrower and its Subsidiaries for such period, in each case calculated on a
consolidated basis, EBITDA.
     (b) Amending the definition of EBITDA by adding “(other than Non-Recourse
Debt Service of Australasian Correctional Investment Pty Ltd)” after “(2)
Non-Recourse Debt Service”.



--------------------------------------------------------------------------------



 



- 2 -

(c) Amending clause (b) of the definition of “Net Income” by adding “and except
to the extent included pursuant to Section 14.9 hereof” after “except to the
extent included pursuant to the foregoing clause (a)”.
(d) Amending and restating the definition of “Non-Recourse Debt Service” as
follows:
     “Non-Recourse Debt Service” means, with respect to any Person, for any
period, the sum of (a) the net interest expense of such Person with respect to
Non-Recourse Project Financing Indebtedness determined for such period, without
duplication, in accordance with GAAP and (b) the scheduled principal payments
required to be made during such period by such Person with respect to
Non-Recourse Project Financing Indebtedness.
          Section 3. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of counterparts of this Amendment No. 7 executed by the
Borrower, the Guarantors and the Administrative Agent together with
authorizations to execute this Amendment No. 7 from the requisite Lenders.
          Section 4. Security Documents. The Borrower and the Guarantors hereby
ratify and confirm the respective Guaranty Obligations and Liens granted by them
under the Security Documents in favor of the Secured Parties.
          Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 7 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 7 by signing any such counterpart. This
Amendment No. 7 shall be governed by, and construed in accordance with, the law
of the State of New York.
[Signature pages to follow]



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 7 to the Credit Agreement to be duly executed and delivered as of the day
and year first above written.

            THE GEO GROUP, INC. (formerly known as Wackenhut Corrections
Corporation), as Borrower
      By:     /s/ Brian R. Evans         Name:   BRIAN R. EVANS        Title:  
Sr. VP & CFO
The GEO Group, Inc.        CORRECTIONAL SERVICES CORPORATION, as Guarantor
      By:   /s/ Brian R. Evans       Name:   BRIAN R. EVANS      Title:   VP &
Treasurer
Correctional Services Corp.        GEO HOLDINGS I, INC., as Guarantor
      By:   /s/ Brian R. Evans       Name:   BRIAN R. EVANS      Title:   VP,
Finance
GEO Holdings I, Inc.        GEO ACQUISITION II, INC., as Guarantor
      By:   /s/ Brian R. Evans       Name:   BRIAN R. EVANS      Title:   VP,
Finance
GEO Acquisition II, Inc.        GEO CARE, INC. (formerly known as Atlantic
Shores Healthcare, Inc.), as Guarantor
      By:   /s/ Brian R. Evans       Name:   BRIAN R. EVANS      Title:  
Treasurer
GEO Care, Inc.        GEO RE HOLDINGS LLC (formerly known as WCC RE Holdings
LLC), as Guarantor
      By:   /s/ Brian R. Evans       Name:   BRIAN R. EVANS      Title:   SVP &
Treasurer
GEO RE Holdings LLC     

[Signature pages continue]
Amendment No. 7





--------------------------------------------------------------------------------



 



                  CPT OPERATING PARTNERSHIP, L.P., as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS    
 
  Title:   VP, Finance    
 
      CPT Operating Partnership L.P.    
 
                CPT LIMITED PARTNER, LLC, as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS    
 
  Title:   CPT Limited Partner, LLC    
 
      VP, Finance    
 
                CORRECTIONAL PROPERTIES PRISON FINANCE LLC, as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS
VP, Finance    
 
  Title:   Correctional Properties Prison    
 
      Finance LLC    
 
                PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC, as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS    
 
  Title:   VP, Finance    
 
      Public Properties Development    
 
      & Leasing LLC    
 
                GEO TRANSPORT, INC., as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS    
 
  Title:   VP & Treasurer    
 
      GEO Transport Inc.    
 
                JUST CARE, INC., as Guarantor
 
           
 
  By:
Name:   /s/ Brian R. Evans
 
BRIAN R. EVANS    
 
  Title:   VP & Treasurer    
 
      Just Care, Inc.    

[Signature pages continue]
Amendment No. 7

 



--------------------------------------------------------------------------------



 



                      BNP PARIBAS,         as Lender    
 
                    By:   /s/ John Treadwell, Jr.                  
 
      Name:   John Treadwell, Jr.    
 
      Title:   Vice President    
 
                    By:   /s/ Nicole Mitchell                  
 
      Name:   NICOLE MITCHELL    
 
      Title:   Vice President    
 
                    BNP PARIBAS,    
 
                    as Administrative Agent    
 
                    By:   /s/ John Treadwell, Jr.                  
 
      Name:   John Treadwell, Jr.    
 
      Title:   Vice President    
 
                    By:   /s/ Nicole Mitchell                  
 
      Name:   NICOLE MITCHELL    
 
      Title:   Vice President    

  Amendment No. 7  

 